United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Atlanta, GA, Employer
)
___________________________________________ )
J.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-168
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated July 19, 2006, which denied his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed a
right shoulder cuff injury while in the performance of duty.
FACTUAL HISTORY
On May 19, 2006 appellant, then a 50-year-old mail handler, filed an occupational
disease claim alleging that he developed a right shoulder rotator cuff injury while performing his
work duties. He became aware of his condition on May 9, 2006. Appellant did not stop work
but returned to a light-duty position.

In support of his claim, appellant submitted a May 10, 2006 x-ray report from Dr. Mae T.
Morgan, a Board-certified radiologist. It revealed arthritic changes to the right shoulder.
By letter dated May 26, 2006, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his claimed right shoulder condition and specific
employment factors. In a letter of the same date, the Office requested that the employing
establishment provide comments from a knowledgeable supervisor on the accuracy of statements
provided on the Form CA-2 as well as a copy of appellant’s position description and physical
requirements. No additional evidence was received.
In a decision dated July 19, 2006, the Office denied appellant’s claim as the evidence was
not sufficient to establish that the work activities occurred as alleged. The Office further noted
that there was no medical evidence which provided a diagnoses which could be connected to the
claimed events.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that the injury was sustained in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

2

ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to establish that the
events occurred as alleged. It is not disputed that appellant’s duties as a mail handler involved
pushing heavy rolling equipment and processing bundles of mail, which involved the use of his
right shoulder. John R. Harris, Jr., appellant’s supervisor, did not dispute appellant’s work duties
or that appellant was performing his work duties on or about May 9, 2006, rather he noted on the
CA-2 form that appellant returned to work and was restricted to lifting, pulling and pushing no
more than 20 pounds. On May 26, 2006 the Office requested that the employing establishment
provide comments from a knowledgeable supervisor on the accuracy of statements provided on
the CA-2 form; however, no additional evidence was submitted. The Board finds that, the
evidence is undisputed that appellant performed his work duties as a mail handler, which
included performing some repetitive activities using his right shoulder.
The Board finds, however, that appellant failed to submit any medical evidence to
establish that he developed a right shoulder condition causally related to his employment duties.
On May 26, 2006 the Office advised appellant of the type of medical evidence needed to
establish his claim. Appellant did not submit a medical report from an attending physician
addressing how specific employment factors may have caused or aggravated his claimed
condition. The only medical evidence submitted by appellant was an x-ray report of the right
shoulder, which revealed arthritic changes. As a diagnostic report it did not address the
employment factors believed to have caused or contributed to appellant’s condition.3
Additionally, the report did not provide any rationalized opinion regarding the causal
relationship between appellant’s condition and the factors of employment believed to have
caused or contributed to such condition.4 Therefore, this report is insufficient to meet appellant’s
burden of proof. The record contains no other medical evidence. Appellant did not submit
reasoned medical evidence explaining how or why his right shoulder condition is employment
related. He has not met his burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.5 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office,
therefore, properly denied appellant’s claim for compensation.

3

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
4

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

CONCLUSION
The Board, therefore, finds that appellant failed to establish that he developed an
employment-related injury in the performance of duty.6
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See Calvin E. King, 51 ECAB 394 (2000).

4

